 In the Matter Of CINCINNATI DAILY NEwsPAPER PUBLISHERS ASSOCIA-TiONandCINCINNATI MAILERS' UNION No. 17, AN AFFILIATE OF THEINTERNATIONAL MAILERS' UNION OF NORTII AMERICACase No. 9-R-129/SUPPLEMENTAL DECISIONORDERANDAMENDMENT TO DIRECTION OF ELECTIONApril ^?9, 19/4On March 18, 1944, the Board issued its Decision and Direction ofElection in the above-entitled proceedings,' directing that an electionbe conducted among certain employees of the members of CincinnatiDaily Newspaper Publishers Association, herein called the Association,,to determine whether said employees desire to be represented in col-lective bargaining by Cincinnati Mailers' Union No. 17, affiliated withInternationalMailers'Union of North America, herein called theI.M. U., by International Typographical Union, herein called theI.T. U., or by neither of said organizations.On April 1, 1944, the Board, upon the request of the I. T. U., issuedan, order staying the election theretofore directed and setting the casedown for oral argument.On April 13 a hearing for the purposes oforal argument was held before the Board in Washington, D. C.TheI.T. U. and the I. M. U. appeared and participated.The I. T. U.argued that-the Board should vacate the Direction'of Election and dis-miss the petition filed herein by the I. M. U. on the grounds (1) thatits contract with the Association is a bar to this proceeding and (2)'that the members and officers of the I. M. U. violated their legal obliga-tions as members of the I. T. U. in organizing and joining the rivalpetitioning union.The first contention was fully considered by theBoard in its original Decision, and was rejected for the reasons setforth therein.The second contention pertains to a problem of internalunion regulation and discipline which has no bearing on the issue pre-sented for our determination in this proceeding, i. e., whether there2 55 N. L. R. B 571.56 N. L. 'R B., No. 35171 172DECISIONSOF NATIONALLABOR RELATIONS BOARDexists it question concerning representation within the meaning ofSection 9 (c) of the Act.We have found that such a question hasarisen and that it can best be resolved by an election among the em-ployees in the appropriate unit.We see no reason to alter that deter-mination.The Direction of Election will accordingly be reinstated.Said Direction will also be amended so as to extend the time withinwhich the election shall be conducted.ORDER)IT IS HEREBY ORDERED that the request of the I. T. U. for the reconsid-eration of the Direction of Election heretofore issued in this proceedingand for dismissal of the petition filed by the I. M. U. be, and it herebyis, denied.AMENDMENT TO DIRECTION OF ELECTIONThe Direction of Election issued in this proceeding on March '18,1944, is hereby amended by striking therefrom the words "not laterthan thirty (30) days" and substituting therefor the, words "not laterthan sixty (60) days."